 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VALENTINA S. MAXWELL,                             No. 2:14-cv-2772 TLN AC PS
12                       Plaintiffs,
13           v.                                         ORDER
14    ERIC H. HOLDER, JR., et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19          On September 27, 2018, defendants filed a motion to dismiss, which focused almost

20   entirely on dismissal but sought remand in the alternative. ECF No. 59. Plaintiff filed an

21   opposition focusing on the issue of dismissal. ECF No. 60. In reply, defendants withdrew their

22   request for dismissal and focused instead on their request for remand. ECF No. 62. In order to

23   provide plaintiff an adequate opportunity to respond as to the issue of remand, the court will re-

24   set the hearing date and provide for further briefing.

25          Accordingly, IT IS HEREBY ORDERED that plaintiff may file a responsive brief on the

26   issue of remand only no later than November 7, 2018. The hearing currently set for November 7,

27   ////

28   ////
                                                        1
 1   2018 is hereby VACATED and RE-SET on November 14, 2018 at 10:00 AM before Magistrate
 2   Judge Allison Claire.
 3          IT IS SO ORDERED.
 4   DATED: November 1, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
